In an action to recover damages for fraudulent inducement to enter into a contract, the appeal is from so much of an order of the Supreme Court, Suffolk County, dated February 8, 1977, as denied the branch of appellants’ motion which sought dismissal of the first cause of action of the complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. An issue of fact exists as to the first cause of action which can only be resolved at a trial. Damiani, J. P., Titone, Suozzi and O’Connor, JJ., concur.